Citation Nr: 0935402	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-06 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for dysthymia.

(The issue of entitlement to a total disability rating for 
compensation purposes based on individual unemployability due 
to service-connected disabilities (TDIU) is addressed in a 
separate decision under Docket Number 06-23 501.)


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel



INTRODUCTION

The appellant served on active duty from March 1996 to 
October 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Appeals Management Center (AMC) in 
Washington, D.C., which effectuated a May 2004 Board decision 
which granted service connection for dysthymia, and assigned 
a 30 percent disability rating.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran underwent a VA examination in September 2006, 
where he was diagnosed with dysthymic disorder.  The examiner 
noted that no other mental disorder was found, and that 
alcohol and drug abuse were not factors in the Veteran's 
mental disorder.  Prior to this examination, the Veteran was 
diagnosed with major depression with psychotic features, 
cyclothymic disorder with shifts of depression and violence 
and mood disorder not otherwise specified.  In June 2004, a 
Social Security Administration psychiatric consult reflected 
a diagnosis of chronic, severe major depression.  

Subsequent to this examination, the Veteran has been 
diagnosed with major depression in October 2006 and a history 
of dysthymia with the possibility of bipolar disorder in 
January 2007.  The Veteran was hospitalized in February 2007 
for about two weeks due to a suicide attempt.  The Board 
notes that this suggests a possible increase in severity 
since the previous VA examination.  In addition, he was 
diagnosed with depressive disorder, not otherwise specified, 
the possibility of bipolar disorder type I with a depressive 
episode, and a history of dysthymic disorder and mood 
disorder not otherwise specified.  In March 2007, the Veteran 
was diagnosed with depression with psychotic features and in 
May 2007, the Veteran was diagnosed with bipolar disorder, 
type II.  

The duty to assist includes obtaining additional medical 
records or an examination when necessary to make an adequate 
determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  
The Board finds that another VA psychiatric examination is 
necessary to assess the correct diagnosis and current nature 
and severity of the Veteran's service-connected psychiatric 
disorder.  The controlling regulation 38 C.F.R. § 4. 125(b) 
(2008) states that if the diagnosis of a mental disorder is 
changed, the rating agency shall determine whether the new 
diagnosis represents progression of the prior diagnosis, 
correction of an error in the prior diagnosis, or development 
of a new and separate condition.  If it is not clear from the 
available records what the change of diagnosis represents, 
the rating agency shall return the report to the examiner for 
a determination. 

The Court has held that when a claimant has both service-
connected and nonservice-connected disabilities, the Board 
must attempt to discern the effects of each disability and, 
where such distinction is not possible, attribute such 
effects to the service-connected disability.  Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).  On remand, the VA 
examiner should determine the correct diagnoses for the 
Veteran's psychiatric disorders and whether it is possible to 
separate the symptomatology of his service-connected 
dysthymia with his other psychological disorders.  The 
examiner should also discuss whether the Veteran is unable to 
work due to his service-connected psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran 
for VA psychiatric examination.  The 
claims file, treatment records and this 
remand must be made available to the 
examiner for review of the pertinent 
evidence in connection with the 
examination, and the report should so 
indicate.  The examiner should perform 
any tests or studies deemed necessary for 
accurate assessments. 

The Veteran is service-connected for 
dysthymic disorder, but he has also been 
diagnosed with cyclothymic disorder with 
shifts of depression and violence, 
chronic, severe major depression, major 
depression with psychotic features, 
bipolar disorder types I and II, and a 
personality disorder not otherwise 
specified.  The Veteran was hospitalized 
after a suicide attempt in February 2007.  
Upon examination, the examiner should 
first provide diagnoses of any current 
psychiatric disorders and, if possible, 
indicate whether the Veteran has any 
psychiatric disorders that are separate 
and distinct from his service-connected 
dysthymic disorder.  The examiner should 
then assess the nature and severity of 
the Veteran's service-connected dysthymic 
disorder in accordance with the latest 
AMIE worksheet for rating psychiatric 
disorders. 

The examiner should give detailed 
clinical findings of the symptomatology 
attributable to the Veteran's service-
connected dysthymic disorder, including 
speech patterns, occurrence of panic 
attacks, impairment of memory, abstract 
thinking and judgment, disturbances of 
mood and ability to establish and 
maintain effective work and social 
relationships.  The examiner should 
provide a current Global Assessment of 
Functioning (GAF) score and indicate any 
occupational and social impairment 
according to the rating criteria and GAF.  
The examiner should also provide an 
opinion as to whether the Veteran's 
service-connected psychiatric disorder 
renders him unable to obtain or sustain 
employment.

The examiner should reconcile the 
conflicting diagnoses in the record and 
clearly outline the rationale and discuss 
the medical principles involved for any 
opinions expressed.  If the requested 
medical opinions cannot be given, the 
examiner should state the reason why.
 
2.  After completion of the above, the 
AOJ should readjudicate the Veteran's 
claims, taking into consideration the 
holding in Mittleider v. West, 11 Vet. 
App. 181 (1998) for his claim for an 
increased rating for schizoaffective 
disorder.  If any determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

No action by the Veteran is required until he receives 
further notice; however, the Veteran is advised that failure 
to cooperate by reporting for examination without good cause 
may have adverse consequences on his claim.  38 C.F.R. 
§ 3.655 (2008).  The appellant and his representative have 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

